  Case 19-10317         Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19               Desc Main
                                     Document     Page 1 of 18


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

                                                                 )   Chapter 11
In re:
                                                                 )
BON WORTH, INC.,                                                 )   Case No. 19-10317
                                                                 )
                          Debtor.                                )

DEBTOR’S MOTION FOR ORDER (I) AUTHORIZING AND SCHEDULING PUBLIC
AUCTION FOR SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE
 AND CLEAR OF ANY AND ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER
 INTERESTS; (II) APPROVING PROCEDURES FOR SUBMISSION OF QUALIFIED
 OVERBIDS; (III) APPROVING BID PROTECTIONS; AND (IV) APPROVING FORM
      AND MANNER OF NOTICE PURSUANT TO FED. R. BANKR. P. 2002

         To facilitate the sale of all or substantially all of assets of the Debtor’s assets (the “Sale”),

Bon Worth, Inc. (the “Debtor” or “Seller”), files this motion (the “Motion”) seeking an order: (1)

authorizing and scheduling a public auction (the “Auction”) for the sale of substantially all of the

Debtor’s assets (the “Assets”) free and clear of all claims, liens and encumbrances, and interests;

(2) approving procedures for the submission of higher or better offers for any and all of the Assets;

(3) approving bid protections; and (4) approving the form and manner of a notice of sale of assets

and of assumption and assignment of executory contracts and unexpired leases. In support of this

Motion, the Debtor respectfully represents as follows:

                                           JURISDICTION

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is

a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates for the relief requested

herein are sections 105(a), 363(b), 363(f), 363(k), and 363(m) of the Bankruptcy Code and

Bankruptcy Rules 2002 and 6004.

         2.      No previous motion for the relief sought herein has been made to this Court.


                                                    1
  Case 19-10317           Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19            Desc Main
                                      Document     Page 2 of 18


          3.       The Court has authority to hear this matter pursuant to the General Order of

Reference entered by the United States District Court for the Western District of North Carolina.

                                            BACKGROUND

A.        General

          4.       On August 16, 2019 (the “Petition Date”), the Debtor filed its voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

          5.       The Debtor continues in possession of its properties and the management of its

business as a debtor-in-possession, pursuant to sections 1107 and 1108 of the Bankruptcy Code.

No trustee or examiner has been appointed in this chapter 11 case.

          6.       The Debtor is wholly owned by Kyong Kook Kim, the sole shareholder of the

Debtor.        The Debtor is headquartered in Hendersonville, North Carolina.         The Debtor was

founded in 1966 in Hendersonville, North Carolina, and is a women’s retail clothing chain.

          7.       As of the Petition Date, the Debtor operates approximately fifty (50) retail stores.

Most of these stores are located in shopping centers or other commercial retail locations. The

Debtor does not own any real estate and leases all of its locations.

          8.       Bon Worth provides quality women’s fashion clothing and accessories. The

Company offers a variety of women’s clothing and accessories in its stores, as well as through its

online portal, www.bonworth.com.

          9.       The Debtor has been successful in creating a vibrant social media presence, and can

provide customers with product offerings from both its physical store locations combined with its

online services.

          10.      The Debtor’s management team has a great depth of experience in the retail

industry.       Yisan So serves as Chief Executive Officer and David A. Herman serves as Chief



                                                     2
  Case 19-10317       Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19               Desc Main
                                  Document     Page 3 of 18


Operating Officer, respectively. In addition to this experienced management team, on March 23,

2019, the Debtor entered into an Ownership Transfer and Management Services Agreement (the

“Management Agreement”) with Merchant Coterie, Inc., a New York corporation (“Merchant

Coterie”). Prior to the Petition Date, Merchant Coterie provided management services to the

Debtor. Although Merchant Coterie did not consummate a transfer of the Debtor’s ownership

pursuant to the terms of the Management Agreement prior to the Petition Date, Merchant Coterie

has agreed to purchase the assets of the Debtor and serve as a “Stalking Horse” purchaser pursuant

to the terms of this Motion and a subsequent motion to sell the assets of the Debtor.

B.     Assets and Secured Liabilities of the Debtor

       11.     The Debtor’s assets consist primarily of inventory, fixtures, furniture, equipment,

accounts receivable, and the going concern value of the business including intellectual property,

customer relationships and business goodwill. As of the Petition Date, the Debtor’s assets, based

on historical book value, totaled approximately $2,527,602.00.

       12.     Crossroads Funding I, LLC, a Delaware limited liability company (“Crossroads”) is

the Debtor’s primary senior secured lender pursuant to (i) the Loan and Security Agreement (the

“Credit Agreement”) dated February 21, 2019, by and between the Debtor and Crossroads

Financing, LLC and assigned to Crossroads pursuant to the Assignment Agreement dated as of

February 25, 2019 (and the corresponding Uniform Commercial Code Financing Statements); (ii)

the Ratification and Amendment Agreement (the “Ratification Agreement”) dated August 22,

2019, by and between the Debtor and Crossroads; and (iii) the Subordination Agreement (the

“Merchant Coterie DIP Subordination Agreement” and together with the Credit Agreement and

the Ratification Agreement, the “Crossroads DIP Loan Documents”), dated August 22, 2019, by

and between the Debtor, Crossroads and Merchant Coterie. The Crossroads DIP Loan Documents



                                                 3
  Case 19-10317        Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19              Desc Main
                                   Document     Page 4 of 18


evidence indebtedness from the Debtor to Crossroads in an amount up to $1,300,000.00 in

accordance with a line of credit arrangement. Pursuant to the terms of the Crossroads DIP Loan

Documents, the Debtor granted security for said indebtedness against substantially all of the

property of the Debtor in favor of Crossroads. As of the Petition Date, the Debtor’s obligations to

Crossroads were in the approximate amount of $739,826.26 plus interest, fees and other amounts

due under the Credit Agreement.

       13.     In order to assist the Debtor in remaining a viable entity pending a sale of the assets

of the company, Merchant Coterie made cash advances and delivered substantial inventory to the

Debtor, on credit, prior to the Petition Date at a time when the Debtor’s access to trade credit was

significantly constrained. The pre-petition advances provided by Merchant Coterie are subject to

a subordination agreement between Crossroads and Merchant Coterie (the “Merchant Coterie Pre-

Petition Subordination Agreement” and, together with the Merchant Coterie DIP Subordination

Agreement, the “Subordination Agreements”) pursuant to which Merchant Coterie has agreed to

subordinate all of its liens and claims, whether arising before or after the Petition Date, to the pre-

and post-petition loans and liens of Crossroads. As of the Petition Date, the Debtor’s secured

obligations to Merchant Coterie were in the principal amount of $100,000.00 pursuant to that

certain Promissory Note and Security Agreement each dated August 8, 2019. In addition, prior to

the Petition Date, the Debtor was indebted to Merchant Coterie in the amount of $2,869,728.70 on

an unsecured basis.

       14.     On August 16, 2019, the Debtor filed an Emergency Motion of Debtor-in-

Possession for Interim and Final Orders (I) Authorizing the Debtor-in-Possession (A) to Enter into

Post-Petition Loans with Crossroads Funding I, LLC and (B) to Use Cash Collateral and (II)

Granting Related Relief [Docket No. 16] (the “Crossroads Financing and Cash Collateral



                                                  4
  Case 19-10317       Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19            Desc Main
                                  Document     Page 5 of 18


Motion”).

       15.     On August 20, 2019, the Debtor filed an Emergency Motion of Debtor-in

Possession for Interim and Final Orders (I) Authorizing the Debtor-in-Possession (A) to Enter into

Post-Petition Loans with Merchant Coterie, Inc. and (B) to Use Cash Collateral and (II) Granting

Related Relief [Docket No. 33] (the “Merchant Coterie Financing and Cash Collateral Motion”).

       16.     On August 23, 2019, the Court entered Interim Orders granting the Crossroads

Financing and Cash Collateral Motion [Docket No. 42] and the Merchant Coterie Financing and

Cash Collateral Motion [Docket No. 43].

       17.     On September 6, 2019, the Court entered Final Orders granting the Crossroads

Financing and Cash Collateral Motion [Docket No. 68] and the Merchant Coterie Financing and

Cash Collateral Motion [Docket No. 69].

C.     Current Condition of the Debtor and Proposed Asset Sale

       18.     At present, the Debtor is operating in reliance on the inventory substantially all of

which is provided by Merchant Coterie. The payment and delivery terms provided to the Debtor

from Merchant Coterie are far more favorable to the Debtor than are typical for the industry.

Specifically, market standard terms require a percentage down payment at the time of an order and

payment of the remaining amount due within a few days following delivery. The Debtor has not

been able to find a supplier other than Merchant Coterie who will provide inventory to the Debtor

on even these terms. Rather, the Debtor has only been able to find alternates to the Merchant

Coterie inventory from companies which would require full payment up front. Merchant Coterie

has only agreed to make the accommodations to the Debtor’s inventory payments in order to

facilitate the sale and stalking horse bid contemplated herein.

       19.     The Debtor is operating in reliance on the DIP financing provided by both Merchant



                                                 5
  Case 19-10317       Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19             Desc Main
                                   Document     Page 6 of 18


Coterie and Crossroads.

       20.     Without the DIP financing provided by both Merchant Coterie and Crossroads, the

Debtor would be unable to continue its operations as a going concern.

       21.     In order to maximize the value of the estate for its creditors, the Debtor has

determined that a sale of the business as a going concern is the best course of action.

       22.     The Debtor has accepted an offer from Merchant Coterie whereby Merchant

Coterie or an affiliate of Merchant Coterie would purchase certain assets of the Debtor, subject to

receipt of higher bids at auction as described below. Subject to Court approval, The Finley Group

has been retained in this case on behalf of the Debtor as its financial advisor. The Debtor requests

that The Finley Group be permitted and empowered to contact potential purchasers and to market

the Debtor’s assets as a going concern operation for sale. The Debtor submits that engagement in

a more expensive and lengthy, formal, broker-led marketing program is unnecessary in this case

due to the Debtor’s and The Finley Group’s knowledge of potential strategic buyers in the industry,

the identification of a stalking horse bidder, and the pressing need to close any potential sale.

                                     RELIEF REQUESTED

       23.     By this Motion, the Debtor requests the entry of an order (the “Bidding Procedures

Order”): (a) authorizing and scheduling a public auction (the “Auction”) for the sale of the Assets

to one or more bidders, free and clear of all liens, claims, encumbrances and interests, (b)

approving procedures set forth herein for the submission of higher or better offers for any and all

of the Assets, (c) approving bid protections, and (d) approving the form and manner of the Notice

of Sale substantially in the form attached hereto as Exhibit A (the “Sale Notice”). In addition, the

Debtor requests that the Bidding Procedures Order be deemed effective immediately upon entry

by waiving the fourteen (14) day stay under Bankruptcy Rule 6004(h) and 6006(d).



                                                  6
    Case 19-10317        Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19                  Desc Main
                                      Document     Page 7 of 18


                           THE PROPOSED BIDDING PROCEDURES

        24.      The proposed term sheet (the “Term Sheet”) submitted by Merchant Coterie is

attached hereto as Exhibit B.

        25.      The Debtor will follow this filing with the submission of a final Asset Purchase

Agreement by and between the Debtor and Merchant Coterie (the “Asset Purchase Agreement”),

the final terms of which will be finalized following the submission of the Debtor’s Schedules and

Statement of Financial Affairs.

        26.      The Debtor requests that the Court authorize the Debtor, in accordance with the

Bidding Procedures, to solicit initial overbids for the Assets. The Debtor will hold the Auction at

which Qualified Overbidders (as defined below) whose Initial Overbids (as defined below) meet

the requirements of the Bidding Procedures may compete to offer that bid which the Debtor will

determine to be the highest or best bid for the Assets. Such highest or best bid will be submitted

to the Court for approval at the hearing (the “Sale Hearing”) to approve the Debtor’s Sale Motion. 1

A.       Access to Confidential Information

        27.      To obtain access to Confidential Information, potential Overbidders (as defined

below) must execute and deliver to Matthew W. Smith, The Finley Group, 212 S. Tryon Street,

Suite 1050, Charlotte, NC 28202, Proposed Financial Advisor to the Debtor the confidentiality

agreement in the Form attached hereto as Exhibit C (the “Confidentiality Agreement”).

B.      Overbidder Requirements

        28.      To participate in the Auction, prospective bidders other than Merchant Coterie

(such bidders will hereafter be referred to as “Overbidders”) must submit to the Debtor an “Initial


1
 The Debtor will prepare and file a Motion for Order Pursuant to Sections 105(a), 363, and 365 of the Bankruptcy
Code (A) Authorizing the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens, Claims,
Encumbrances, and Interests, (B) Approving the APA, and (C) Authorizing the Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases in Connection with Such Sale (the “Sale Motion”).

                                                       7
  Case 19-10317        Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19            Desc Main
                                    Document     Page 8 of 18


Overbid” in conformance with this Paragraph 28 by no later than the Objection/Overbid Deadline.

Any such Overbidder must:

                a.      Comply with the foregoing requirements regarding access to confidential

information; namely, prior to receipt of any Confidential Information, execute the Confidentiality

Agreement;

                b.      Serve its Initial Overbid on (a) counsel to the Debtor, Offit Kurman P.A.,

301 S. College Street, Suite 2600, Charlotte, North Carolina 28202; Attn: Paul Baynard, Esq., E-

mail: paul.baynard@offitkurman.com; amy.hunt@offitkurman.com; (b) counsel for Merchant

Coterie, Hamilton, Stephens, Steele + Martin, PLLC, 525 N. Tryon St., 14th Floor, Charlotte, North

Carolina    28202;     Attn:    Glenn     C.   Thompson,          E-Mail:   gthompson@lawhssm.co m;

mraubach@lawhssm.com; (c) counsel for Crossroads, Otterbourg, P.C., 230 Park Avenue, New

York, New York 10169-0075; Steven B. Soll, Esq., E-Mail: ssoll@otterbourg.com and Hull &

Chandler, P.A., 1001 Morehead Square Drive, Suite 450, Charlotte, North Carolina 28203; Felton

Parrish, Esq., E-Mail: fparrish@lawyerscarolina.com; and (d) the Bankruptcy Administrator, 402

West Trade Street. Suite 200, Charlotte, North Carolina 28202-1669, Attn: Shelley K. Abel, in a

manner such that the Initial Overbid is actually received no later than 5:00 P.M. Eastern Time on

Wednesday, October 16, 2019 (the “Objection/Overbid Deadline”);

                c.      Include with its Initial Overbid: (i) an executed copy of a definitive sale

document having, with the exception of the Purchase Price, terms and conditions substantially

similar and no less favorable than those contained in the Term Sheet; (ii) a version of the

Overbidder’s definitive sale document marked to show changes from the Term Sheet; and (iii) a

disclosure of all parties participating in the Initial Overbid;

                d.      Make its Initial Overbid Bid for an amount equal to or greater than the



                                                   8
  Case 19-10317       Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19             Desc Main
                                  Document     Page 9 of 18


aggregate of the sum of (i) the Purchase Price, plus (ii) a premium of not less than One Hundred

Fifty Thousand Dollars ($100,000);

               e.      Provide that its Initial Overbid is irrevocable until the closing of the

transaction contemplated by the Sale Motion, whether or not such bid is chosen as the Prevailing

Bidder or Back-Up Bidder (defined below), unless such Initial Overbid is expressly rejected by

the Debtor in accordance with the provisions of the Bidding Procedures;

               f.      Include evidence, satisfactory to the Debtor, of the Overbidder’s good faith

within the meaning of section 363(m) of the Bankruptcy Code, and the Overbidder’s ability to pay

the requisite cure and to provide “adequate assurance of future performance” with respect to any

Assumed Contracts within the meaning of Section 365 of the Bankruptcy Code;

               g.      Include in its Overbid a deposit equal to not less than One Hundred Ninety

Thousand Dollars ($190,000);

               h.      Agree in writing that the prospective bidder is willing to close the sale no

later than: (i) up to fifteen (15) days after the entry of order approving the sale, or (ii) November

15, 2019;

               i.      Agree in writing that, in the event the prospective Overbidder’s bid is the

winning bid, but the Overbidder fails to close the Sale, the $190,000 deposit shall be forfeited and

shall be released to the Debtor to fund operational and administrative expenses while it seeks to

close a sale with another buyer; and

               j.      Agree in writing to be a Back-Up Bidder (as defined below).

       29.     The Debtor reserves the right to: (i) determine, in its discretion, which offer to

purchase the Assets should be recommended to the Court; (ii) reject any offers that the Debtor

determines to be inadequate, insufficient or otherwise unsatisfactory; (iii) conduct an auction on



                                                 9
  Case 19-10317         Doc 71   Filed 09/10/19 Entered 09/10/19 15:16:19            Desc Main
                                  Document     Page 10 of 18


or prior to the Sale Hearing; or (iv) adjourn the Sale Hearing by announcing such adjournment at

the Sale Hearing.

          30.   In the event that one or more timely, conforming Initial Overbids are submitted by

a person who has satisfied the requirements of Paragraph 28 of this Motion, the Debtor may, in its

discretion, determine whether the Overbidder constitutes a qualified overbidder (each a “Qualified

Overbidder”). Notwithstanding the foregoing, Merchant Coterie is deemed to be a Qualified

Overbidder.

C.        The Auction

          31.   If there is at least one Qualified Overbidder in addition to Merchant Coterie, the

Debtor shall conduct an Auction on Friday October 18, 2019 at 10:00 A.M. at the offices of The

Finley Group, 212 S. Tryon Street, Suite 1050, Charlotte, North Carolina 28202. The Auction shall

be an open auction such that each successive bid, including any further markups of the APA, will

be made known to each other Qualified Overbidders at the time the Qualified Overbid is submitted.

Merchant Coterie shall be permitted to credit its bid by the amount of the Breakup Fee (as defined

below).

          32.   The Auction would continue thereafter in overbid increments of at least

$100,000.00 until the highest bid is reached. The Court, with input from the Debtor, shall confirm

the bidder with the highest and best offer as the winner of the Auction (the “Prevailing Bidder”).

          33.   In evaluating competing bids, the Debtor will give primary consideration to the net

effect on the Debtor’s estate and the certainty and amount of funds which will thereby become

available for distribution to the Debtor’s creditors. Other factors may be considered as well.

D.        The Breakup Fee

          34.   Merchant Coterie has submitted a stalking horse bid to establish a floor for further



                                                 10
  Case 19-10317       Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19             Desc Main
                                   Document     Page 11 of 18


bidding on the Assets. If Merchant Coterie, as the stalking horse bidder, is not the successful

bidder because the Debtor received a higher or otherwise better offer, the Debtor will have the

benefit from the floor established by Merchant Coterie’s proposal as well as the inventory and

funds delivered by Merchant Coterie as a DIP Lender and vendor. Pursuant to Section 105 of the

Bankruptcy Code, the Court has expansive equitable powers to fashion any order or decree which

is in the interest of preserving or protecting the value of the Debtors assets, such as structuring an

orderly sale process with a stalking horse. See In re Chinichian, 784, F.2d 1440, 1443 (9th Cir.

1986).

         35.   Upon the first to occur of (a) the Bankruptcy Court entering an order approving the

transaction contemplated herein to an entity other than Merchant Coterie, (b) the date the Debtor

files a chapter 11 plan contemplating the sale or retention of the Assets by the Debtor in a manner

substantially inconsistent with the terms of the Term Sheet, or (c) the confirmation of a plan of

reorganization of the Debtor by the Bankruptcy Court that does not include the transactions

contemplated by this Motion, then within thirty (30) days after entry of the operative Order, the

Debtor shall release to Merchant Coterie the amounts then due to Merchant Coterie for all

inventory delivered to the Debtor or ordered to be delivered to the Debtor post-petition (the

“Breakup Fee”) from the proceeds generated by a transaction with a party other than Merchant

Coterie. For the avoidance of doubt, the Breakup Fee shall not include the amounts that the Debtor

owed Merchant Coterie on a pre-petition basis.

         36.   The Debtor is authorized without further Bankruptcy Court action to pay any

amounts that become due and payable to Merchant Coterie pursuant to this Motion (including ,

without limitation, the Breakup Fee) and that pursuant to section 507(a)(2) of the Bankruptcy

Code, Merchant Coterie shall have an allowed administrative expense priority claim for such



                                                 11
  Case 19-10317        Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19               Desc Main
                                   Document     Page 12 of 18


amounts.

E.      The Back-Up Bid

        37.     If there is an Auction, the Debtor may select and designate a back-up bid which

will be automatically approved if the Prevailing Bidder fails to close (“Back-Up Bid”).

        38.     The maker of a Back-Up Bid (the “Back-Up Bidder”) shall automatically be

deemed to have been approved to purchase the Assets in accordance with the order entered by the

Court approving the Sale without further order of the Bankruptcy Court, and the closing of the

Sale with the Back-Up Bidder shall occur two business days after the Prevailing Bidder gives

notice that it is, or is determined to be, unable to close the Sale, but in no event later than November

20, 2019, unless approval for an extension of the Closing Date is agreed to in writing by the Debtor.

PROPOSED PROCEDURES RELATING TO THE ASSUMPTION AND ASSIGNMENT
         OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        39.     The Term Sheet does not contemplate the assignment and assumption of any

executory contracts or unexpired leases, except for the Assumed Contracts, if any, set forth on a

schedule appended to the Term Sheet. In connection with the sale of the Assets to a potential

Overbidder, such Overbidder may request the Debtor to assume and assign one or more executory

contracts, in addition to, or in lieu of the executory contracts that Merchant Coterie is prepared to

assume as Assumed Contracts under the Term Sheet. Section 365 of the Bankruptcy Code

authorizes a debtor to assume and assign its executory contracts and unexpired leases subject to

approval of the Bankruptcy Court, provided that the debtor has exercised its sound business

judgment in seeking such assumption and assignment and any defaults under such contracts or

leases are cured and adequate assurance of future performance is provided.

        40.     Any cure amounts owed under the Assumed Contracts, if any, shall be paid by the

successful bidder. To avoid the time and expense of addressing cure issues on a piecemeal basis,


                                                  12
  Case 19-10317      Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19             Desc Main
                                 Document     Page 13 of 18


the Debtor requests a procedure (described below) to establish the cure amounts, if any, that are

owed under the Assumed Contracts. Adequate assurance of future performance depends on the

facts and circumstances of each case, but should be given “practical pragmatic construction.” See

In re Carlisle Homes, Inc., 103 B.R. 524, 538 (Bankr. D.N.J. 1989). As necessary, the successful

bidder also must demonstrate to the Court that it can provide adequate assurance of future

performance in connection with the Assumed Contracts, or will have obtained any necessary

consents of the counter-parties to the Assumed Contract.

       41.    The Debtor proposes that the following procedures be used with respect to the

executory contracts and unexpired leases:

       A.     The Debtor will provide a list of all executory contracts and unexpired leases related
              to the Assets and the cure amount owed under each such contract and lease. The
              Debtor will serve a copy of the Bidding Procedures on the counter-party to each
              such contract or lease.

       B.     Any counter-party that disputes the cure amount set forth on the exhibit or the
              proposed assumption and assignment of such contract must file with the Court and
              serve on the following parties on or before the Objection/Overbid deadline: (a)
              Offit Kurman P.A., 301 S. College Street, Suite 2600, Charlotte, North Carolina
              28202; Attn: Paul Baynard, Esq., E-mail: paul.baynard@offitkurman.co m;
              amy.hunt@offitkurman.com; (b) Hamilton, Stephens, Steele + Martin, PLLC, 525
              N. Tryon St., 14th Floor, Charlotte, North Carolina 28202; Attn: Glenn C.
              Thompson, E-Mail: gthompson@lawhssm.com; mraubach@lawhssm.com; (c)
              Otterbourg, P.C., 230 Park Avenue, New York, New York 10169-0075; Steven B.
              Soll, Esq., E-Mail: ssoll@otterbourg.com and Hull & Chandler, P.A., 1001
              Morehead Square Drive, Suite 450, Charlotte, North Carolina 28203; Felton
              Parrish, Esq., E-Mail: fparrish@lawyerscarolina.com; and (d) the Bankruptcy
              Administrator, 402 West Trade Street. Suite 200, Charlotte, North Carolina 28202-
              1669, Attn: Shelley K. Abel.

       C.     The failure to submit an objection will bar such counter-party to an executory
              contract or lease from asserting any other cure amount, disputing the cure amount,
              disputing whether any Qualified Overbidders have provided sufficient adequate
              assurances of future performance, or otherwise contesting the assumption and
              assignment of such executory contracts.

       D.     To the extent any objection is filed, such objection will be addressed at the Sale
              Hearing.


                                               13
  Case 19-10317        Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19              Desc Main
                                   Document     Page 14 of 18



       42.     The Debtor asserts that the relief sought is fair and reasonable under the

circumstances and will provide all counter-parties to executory contracts and unexpired leases with

the ability to contest the Debtor’s calculations as to cure costs. Additionally, these procedures will

allow the Court and the counter-parties to have a hearing with respect to and evaluate any

purchaser’s ability to provide adequate assurances of future performance. Accordingly, the Debtor

requests at this time that the Court grant authorization for it to proceed with the procedures with

respect to the executory contracts and unexpired leases, including those that become Assumed

Contracts outlined above.     All Qualified Overbidders shall be required to provide adequate

assurance of future performance with respect to each Assumed Contract at the Sale Hearing,

provided that the corresponding counter-party to such Assumed Contract makes such a timely

request.

              Notice of Bidding Procedures, the Auction and the Proposed Sale

       43.     In accordance with Bankruptcy Rule 6004, sales of property rights outside the

ordinary course of business may be by private sale or public auction. The Debtor has determined,

in consultation with its advisors, that the sale of the Debtor’s assets pursuant to the Bidding

procedures will enable it to obtain the highest or best offer for the Debtor’s Assets and is in the

best interests of the Debtor, its estate and creditors. For the reasons set forth in this Motion, the

Debtor wishes to proceed to the Auction and the Sale Hearing on Friday, October 18, 2019 and

Wednesday, October 23, 2019, respectively, and requests this Court to authorize the Debtor to

provide shortened notice of the proposed Auction.

       44.      The Debtor proposes to give notice of the Bidding procedures, the Auction and the

proposed Sale by first class mail, as soon as practicable after the date that the Court enters an Order

granting this Motion, by serving the Sale Notice substantially in the form of Exhibit A attached


                                                  14
  Case 19-10317        Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19             Desc Main
                                   Document     Page 15 of 18


hereto, upon (i) the Bankruptcy Administrator; (ii) counsel for Crossroads; (iii) counsel for

Merchant Coterie; (iv) the top 20 unsecured creditors in this case; and (v) Image Solutions, LLC

and GreatAmerica Financial Services Corporation.

       45.     The Debtor submits that the notice provided and described herein is reasonable and

appropriate and will be more than adequate to ensure that all interested parties have the opportunity

to bid for assets of the Debtor and/or to object to the relief sought at the Sale Hearing.

                                       BASIS FOR RELIEF

A.     Conducting an Auction Pursuant to the bidding procedures is in the Best Interests
       of the Debtor’s Estate and Creditors

       46.     The Debtor believes that the Auction and proposed Bidding Procedures will

promote active bidding from seriously interested parties and will identify the best and highest

offer(s) available for the Assets. The proposed Bidding Procedures will allow the Debtor to

conduct the Auction in a controlled, fair and open fashion that will encourage participation by

financially capable bidders who demonstrate the ability to close a transaction. The Debtor believes

that the Bidding procedures are (i) sufficient to encourage bidding for the Assets, (ii) consistent

with other procedures previously approved by this Court, and (iii) appropriate under the relevant

standards governing auction proceedings and bidding incentives in bankruptcy proceedings.

B.     The Overbid Provisions Should Be Approved

       47.     The Auction and overbid provisions of this Motion are proper. Bankruptcy courts

which have addressed the propriety of overbid provisions have generally approved the use of

overbid increments as limitations on subsequent bidders. See, e.g., In re Crown Corp., 679 F.2d

774, 775-76 (9th Cir. 1982). The overbid contemplated in the Motion is reasonable and is

consistent with the type of overbid provisions approved in other cases. The subsequent bid

increments for the Auction are designed to eliminate nuisance bidding, while at the same time not


                                                 15
  Case 19-10317        Doc 71     Filed 09/10/19 Entered 09/10/19 15:16:19              Desc Main
                                   Document     Page 16 of 18


to be overly burdensome to any serious bidders.

C.      The Break-Up Fee Should Be Approved

        48.      The Break-Up Fee contemplated in this Motion is proper. It is well-established that

break-up fees may be approved in a bankruptcy case. See Official Committee of Subordinated

Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650 (S.D.N.Y. 1992).

Bankruptcy courts have approved bidding incentives comparable to the Break-Up Fee under the

“business judgment rule,” which proscribes judicial second guessing of the actions of a corporate

principal taken in good faith and in the exercise of rational judgment. Bidding protections have

become an established practice in chapter 11 cases for sales of assets pursuant to section 363. See,

e.g., In re J.A. Jones, Inc., Case No. 03-33532 (Bankr. W.D.N.C. 2003) (approving termination

fee).

        49.      In this case, the proposed Break-Up Fee is the product of good faith, arm’s length

negotiations between the Debtor and Merchant Coterie. The proposed Break-Up Fee is fair and

reasonable and is intended to compensate the initial bidder for serving as a stalking horse, thereby

encouraging the participation of other bidders for the assets to be sold. It is especially appropriate

in a situation such as this where circumstances limit the period of time available for potential

bidders to conduct due diligence. The Break-Up Fee is reasonable in relation to the size of the

proposed sale.

D.      The Fourteen Day Stay Should Not Apply

        50.      Bankruptcy Rule 6004(h) provides in pertinent part that an “order authorizing the

use, sale, or lease of property is stayed until the expiration of 14 days after the entry of the order,

unless the court orders otherwise.” The Debtor requests that any Order approving the sale of assets

in accordance with the Bidding Procedures be effective immediately upon entry of such Order and



                                                  16
  Case 19-10317       Doc 71      Filed 09/10/19 Entered 09/10/19 15:16:19           Desc Main
                                   Document     Page 17 of 18


that the 14-day stay not apply. Since the Debtor is a retail business that has its revenues increase

during the holiday season, any potential purchaser will want to close immediately after the entry

of an order approving the sale and not wait until after the expiration of the 14 day period in order

to have more time to prepare the business for the holiday season. The Debtor submits that cause

therefore exists to waive the stay period.

                                               Notice

       51.     The Debtor has served notice of this Motion on (i) the Bankruptcy Administrator;

(ii) counsel for Crossroads; (iii) counsel for Merchant Coterie; (iv) the top 20 unsecured creditors

in this case and (v) Image Solutions, LLC and GreatAmerica Financial Services Corporation.

       WHEREFORE, the Debtor respectfully requests that the Court enter an order (i)

authorizing and scheduling the Auction for the Sale of the Assets, including, without limitation ,

the acquired Assets, free and clear of all liens, claims, encumbrances and interests, (b) approving

the form of Bidding Procedures as contained in this Motion; (c) approving the Break-Up Fee, and

(d) approving the Sale Notice in substantially the form attached hereto as Exhibit A and the

Confidentiality Agreement in substantially the form attached hereto as Exhibit C; and (e) granting

the Debtor such other and further relief as is just and proper.




                                                 17
  Case 19-10317        Doc 71   Filed 09/10/19 Entered 09/10/19 15:16:19     Desc Main
                                 Document     Page 18 of 18


Dated: September 10, 2019

                                          OFFIT KURMAN P.A.

                                          /s/ Amy P. Hunt
                                          Paul R. Baynard
                                          N.C. State Bar No. 15769
                                          Amy P. Hunt
                                          N.C. State Bar No. 34166
                                          301 S. College Street, Ste. 2600
                                          Charlotte, NC 28202-6006
                                          Telephone: 704-377-2500
                                          Facsimile: 704-714-7935
                                          E-mail: paul.baynard@offitkurman.com
                                          E-mail: amy.hunt@offitkurman.com
                                          Proposed Counsel to the Debtor




4821-0807-3124, v. 7




                                            18
